Title: From John Adams to the President of Congress, No. 2, 22 August 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
     Amsterdam, 22 Aug. 1780. RC (PCC, No. 84, II, f. 241–244). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:36–38.
     This letter, read by Congress on 20 Nov., began with France’s reply of 4 Aug. to the Swedish declaration of 30 July acceding to the armed neutrality, the text of which had formed part of John Adams’ letter of 14 Aug. to the president of Congress (No. 1, above). The French court declared that so long as Sweden complied with the law of nations and observed a strict neutrality, France would do nothing that would infringe on neutral rights. The remainder of the letter consisted of five questions posed to Russia by Sweden concerning the operation of the armed neutrality and the Russian reply that had appeared in a London newspaper of 15 Aug. (see London Courant). Following a particular reply to each of Sweden’s questions, the Russian court declared that by observing a strict neutrality and acting in concert for the protection of their trade, the members of the armed neutrality would further establish the rights of neutrals under the law of nations and force their observance by the belligerent powers. No report by the committee to which this letter and that of 23 Aug. (No. 3, below) were referred (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 18:1072) has been found.
    